DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on February 28, 2022 in which claims 21-40 are presented for further examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9286403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	Computer-guided Corporate Governance with Document Generation and Execution.  The closest prior arts Haller; Jochen (US 2008/0141336), in view of Biesemann; Thomas; et al. (US 2010/0082497). However, Haller and Biesemann either singularly or in combination, fail to anticipate or render obvious the recited features: A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising: creating a corporate entity at the computer document storage system; creating a manager user and a second user, each associated with the corporate entity; receiving a request at the computer document storage system from the manager user to identify the second user as either a consultant or as an employee; creating and storing employment documents for the second user based on at least one core record of the corporate  entity, the at least one core record further comprising a provenance for allowing the computer  document storage system to assess validity of the core record at a given time by evaluating where the core record was originated: and soliciting electronic signatures from the second user for each of the employment documents; wherein for the provenance reflects either manual entry or refers to another document on based on another core record, the at least one core record matching the another core record, and the provenance of each of the employment documents reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 21-40 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Starnes (US 2011/0179477) relates to System including property-based weighted trust score application tokens for access control and related methods, specifically by trust monitor may monitor an execution state of the target application, and an authentication broker may authenticate a user to the web application and based upon a web services query for remote verification of the target application.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162           
May 7, 2022